DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 is rendered indefinite because of the phrase “less than approximately”.  The phrase “less than approximately” does not provide a standard for ascertaining the range of the first temperature and the third temperature.  For purposes of examination, Examiner is interpreting the claim to refer to the first temperature and the third temperature being less than 150 °F.  
	Claim 8 is rendered indefinite because it depends upon indefinite claim 7.
	Claim 9 is rendered indefinite because of the phrase “less than approximately”.  The phrase “less than approximately” does not provide a standard for ascertaining the ramp up rate from the first temperature to the second temperature.  For purposes of examination, Examiner is interpreting the claim to refer to a temperature ramp up from the first temperature to the second temperature is less than 15 °F per minute.
	Claim 10 is rendered indefinite because of the phrase “less than approximately”.  The phrase “less than approximately” does not provide a standard for ascertaining the ramp up rate from the second temperature to the third temperature.  For purposes of examination, Examiner is interpreting the claim to refer to a temperature ramp up from the second temperature to the third temperature is less than 15 °F per minute.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17 and 19 of U.S. Patent No. 9,987,832 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both the present application and the patented reference recite a method for curing a composite panel comprising constructing a panel layup assembly upon a mold, the panel layup assembly including the composite panel, wherein the composite panel comprises at least a core and a resin formulation in the form of a prepreg; and a release film between the mold and the composite panel; initiating curing of the composite panel at a first temperature within a lowermost ten percent of a curing temperature range of the resin formulation; continuing curing of the composite panel at a second temperature above the lowermost ten percent of the curing temperature range; and completing curing of the composite panel at a third temperature  within the lowermost ten percent of the curing temperature range; and producing a smooth surface.

	The claims in both the present application and the patented reference recite wherein the release film is a bi-axially oriented polypropylene release film.

	The claims in both the present application and the patented reference recite wherein the composite panel is paint ready without the need for a primer.

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method for curing a composite panel as recited in claim 1, further including initiating, prior to the initiating curing of the composite panel at the first temperature, heating of the composite panel at a temperature below the first temperature.  The prior art does not provide for a method for curing a composite panel as recited in claim, further including the limitations of claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786